Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 1 of 43 Pageid#: 381




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF VIRGINIA
                              Charlottesville Division

  JOHN R. GRANO, JR.

  and

  CYNTHIA TAFT GRANO,                                                       Civil Action No.:
                                                                              3:20cv0065
                Plaintiffs,

  v.

  RAPPAHANNOCK ELECTRIC COOPERATIVE,
  A Virginia Nonstock Corporation

  and

  COMMONWEALTH OF VIRGINIA

          SERVE:     Governor Ralph S. Northam
                     OFFICE OF THE GOVERNOR
                     Patrick Henry Building
                     1111 East Broad Street
                     Richmond, VA 23219

  and

  GOVERNOR RALPH S. NORTHAM,
  in his official capacity as Governor
  of the Commonwealth of Virginia,

          SERVE:     Governor Ralph S. Northam
                     OFFICE OF THE GOVERNOR
                     Patrick Henry Building
                     1111 East Broad Street
                     Richmond, VA 23219

                 Defendants.

                                   AMENDED COMPLAINT

 To the Honorable Judges of said Court:

        The Plaintiffs John R. Grano, Jr. and Cynthia Taft Grano (collectively hereinafter “the

 Granos”), by counsel, pursuant to Fed. R. Civ. P. 15 and the Court’s Order granting leave to
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 2 of 43 Pageid#: 382




 amend (ECF No. 53) file this Amended Complaint against Defendants Rappahannock Electric

 Cooperative (hereinafter “REC”), the Commonwealth of Virginia (hereinafter the

 “Commonwealth”), and Governor Ralph S. Northam, Governor of the Commonwealth of

 Virginia (herein after the “Governor”), for the unlawful deprivation of their constitutional

 property and contract rights under the color of state law, in violation of the U.S. Constitution’s

 Due Process Clauses of the Fifth and Fourteenth Amendments, the Takings Clause of the Fifth

 Amendment, and the Contracts Clause of Article I, Section 10. Certain of these claims are also

 being alleged as violations of 42 U.S.C. 1983.

        By enacting Virginia Code § 55.1-306.1 (the “Statute”) the Commonwealth and the

 Governor have radically rewritten Virginia property law without providing due process or

 compensation, and have ex post facto rewritten existing easement contracts and impaired

 obligations retroactively. The Statute legislatively expands the allowable uses of REC’s existing

 electric distribution easement on the Granos’ property (“the 1989 Electric Distribution

 Easement”) to allow the installation or maintenance of broadband or other communications

 services including fiber optic, resulting in a per se physical taking of the Granos’ property.

        Easements are, by definition, the grant of a right to use another’s property only for the

 express purposes specified in the easement. REC’s 1989 Electric Distribution Easement is an

 express easement for the sole purpose of “operat[ing] and maintain[ing] an electric distribution

 system.” Before July 1, 2020, the date the Statute came into effect, the 1989 Easement did not

 permit REC to make any other uses of the Granos’ property. If REC wished to add another use,

 e.g., the installation or maintenance of broadband or other communications services, REC would

 have needed to acquire a new and different easement or otherwise secure the additional property




                                                  2
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 3 of 43 Pageid#: 383




 rights from the Granos. Indeed, prior to the adoption of Virginia Code § 55.1-306.1, REC

 attempted to acquire the property from the Granos by purchase.

        By enacting Virginia Code § 55.1-306.1, which became effective on July 1, 2020, the

 Commonwealth and the Governor have overturned centuries of established property law by

 rewriting existing or future electric distribution or communications easements, such as the

 Granos’, to include, by fiat, “the installation and operation of broadband or other

 communications services[,] to provide or expand broadband or other communications services.”

 But see United States Forest Serv. v. Cowpasture River Pres. Ass’n, 140 S. Ct. 1837 (2020)

 (“[E]asements grant only nonpossessory rights of use limited to the purposes specified in the

 easement agreement”) (June 15, 2020).

        The Statute ignores centuries of established property law and shortcuts the traditional and

 constitutional methods of acquiring rights through negotiation or authorized condemnation. As

 of July 1, 2020, the Statute’s effective date, the Commonwealth and the Governor have deprived

 the Granos of the right to prohibit others, including REC, from using their property and the 1989

 Electric Distribution Easement for broadband or other communications services (which may

 hereinafter be referred to as “fiber optic”) without recourse for the property rights the Statute

 transferred from the Granos to REC. This is true for all landowners with existing electric

 distribution or communications easements, which easements do not specifically forbid the uses

 permitted by the Statute.

        As of July 1, 2020, as a result of the Commonwealth’s and the Governor’s enactment of

 the Statute, REC and all other entities authorized under the Statute unconstitutionally possess the

 purported right to lay, operate, and maintain fiber-optic cable on the Granos’ property under the

 newly-enacted Virginia Code § 55.1-306.1. Accordingly, REC has foregone its recent attempt to



                                                   3
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 4 of 43 Pageid#: 384




 acquire a new easement and its offer of payment for the right to use the 1989 Electric

 Distribution Easement for the installation and operation of broadband or other communications

 services. Instead, it has acquired these rights via the Commonwealth’s and the Governor’s

 actions under color—and by virtue—of the Statute, and REC and other entities now have the

 right to physically invade and use the Granos’ property under color of the Statute. The Statute

 renders the Granos powerless to forbid their access. The rights that REC and others now possess

 were taken from the Granos by the Commonwealth of Virginia and the Governor through the

 approval and enactment of the Statute, which necessarily required the Governor’s signature.

 REC has previously affixed appurtenances to allow it to run fiber optic cables on some poles

 within its easement, in anticipation of exercising its purported rights under the statute, and may

 return at any time. 1

          Accordingly, the Granos seek declaratory relief, pursuant to 28 U.S.C. § 2201(a) that

 Virginia Code § 55.1-306.1, both on its face and as applied to the Granos, represents a

 deprivation of property without due process of law in violation of the Fifth and Fourteenth

 Amendments; impairs contracts, including their contract with REC, in violation of the Contract

 Clause, Article I, Section 10; and effected a physical taking of their private property in violation

 of the Fifth and Fourteenth Amendments to the U.S. Constitution. The Granos further seek a

 permanent injunction against the Commonwealth and the Governor, pursuant to 28 U.S.C.

 § 2202, preventing the application and enforcement of the Statute as it has effected an

 unconstitutional taking of their property “once § 55.1-306.1 went into effect.” See ECF 47 at 9.


 1
   Exhibit 1 shows REC owned poles on the Granos’ property in the REC easement. Visible in the picture are a
 yellow “wheel” onto which fiber optic line is intended to be strung and a green “spool” with a “pull cord” used for
 stringing fiber optic lines. REC affixed these appurtenances to the poles as it prepared to run fiber optic cable, and
 had affixed these same appurtenances to poles within the same easement on neighboring properties. REC later
 removed this equipment, but has in no way relinquished its purported rights under the statute to return at any time to
 make use of the Granos’ property.


                                                           4
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 5 of 43 Pageid#: 385




        The Granos respectfully petition the Court for relief pursuant to Federal law, and in

 support thereof, allege the following:

                              NATURE OF ACTION, VENUE
                         AND JURISDICTION NATURE OF ACTION

        1.      This case is a civil action arising under the U.S. Constitution; the Declaratory

 Judgment Act, 28 U.S.C. § 2201 et. seq. (and Fed. R. Civ. P. 57); and the Civil Rights Act of

 1871 (the Anti-Ku Klux Klan Act), 42 U.S.C. §§ 1983 and 1988, in which the Granos seek

 declaratory and injunctive relief that Virginia Code § 55.1-306.1, both on its face and as applied

 to the Granos, violates the U.S. Constitution’s Due Process Clauses, the Takings Clause and the

 Contracts Clause. See U.S. Const. amend. V; XIV; art. I, § 10.

        2.      The Granos further seek a permanent injunction pursuant to 28 U.S.C. § 2202

 preventing the Commonwealth or the Governor from applying or enforcing the statute against

 the Granos.

        3.      Plaintiffs request a speedy hearing of this declaratory-judgment action pursuant to

 Fed. R. Civ. P. 57 (“The court may order a speedy hearing of a declaratory-judgment action.”).

        4.      This suit draws into question the constitutionality of a state statute, Virginia Code

 § 55.1-306.1. The Commonwealth of Virginia was served notice, pursuant to Fed. R. Civ. P. 5.1

 (See Notice (ECF No. 2)) and intervened as a party, pursuant to Rule 5.1 to “defend the

 constitutionality of Virginia Code § 55.1-306.1.” See Notice of Intent to Intervene (ECF No.

 10).

        5.      This Court has original jurisdiction over this matter to grant the relief requested

 pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343, and 28 U.S.C. §§ 2201, 2202.

        6.      An actual controversy exists between the parties. 28 U.S.C. § 2201.




                                                  5
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 6 of 43 Pageid#: 386




         7.       The Court has already determined that it has jurisdiction in this matter. See Mem.

 Op. (ECF No. 47) at 11.

         8.       The Court has already determined that the Granos have suffered an actual injury.

 See Mem. Op. (ECF No. 47), at 8.

         9.       The Court has already determined that the issues are ripe for adjudication. Id. at

 7-8.

                        PERSONAL JURISDICTION OVER DEFENDANTS

         10.      The Defendant, REC, is subject to the jurisdiction of this Court because, inter

 alia, it acted, may act, and has received new easement rights under color of Virginia law and

 within the geographic confines of the Commonwealth of Virginia and the Western District of

 Virginia.

         11.      The Defendant, the Commonwealth of Virginia, is subject to the jurisdiction of

 this Court because, inter alia, this Court is situated within the Commonwealth of Virginia;

 because the Statute in question is applicable within the confines of the Commonwealth of

 Virginia and the Western District of Virginia; and because the Commonwealth has voluntarily

 intervened and appeared in this matter and brought itself under the jurisdiction of this Court. 2

         12.      The Defendant, Governor Ralph Northam, is subject to the jurisdiction of this

 Court because, inter alia, he has acted under the color of Virginia law and within the geographic

 confines of the Commonwealth of Virginia and his actions have taken effect within the confines

 of the Western District of Virginia. Governor Northam resides in the Commonwealth of

 Virginia.


 2
   Plaintiffs believe that the Commonwealth is appropriately before the Court based upon its Notice of Intent to
 Intervene and its voluntary appearances in this matter. To avoid any ambiguity as to the Commonwealth’s status as
 a party and its duty to respond to the Amended Complaint, Plaintiffs are serving the Amended Complaint on the
 Commonwealth in accordance with Fed. R. Civ. P. 4.


                                                         6
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 7 of 43 Pageid#: 387




        13.     Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), State officials may

 be sued for declaratory and injunctive relief when they act in violation of the Constitution. This

 Court has jurisdiction to grant the requested relief against an unconstitutional Statute enacted by

 the Virginia General Assembly, and signed into law and enforced by the Governor of Virginia.

 See Hutto v. South Carolina Retirement System, 773 F.3d 536 (4th Cir. 2014).

                                               VENUE

        14.     This Court is an appropriate venue for this cause of action pursuant to 28 U.S.C.

 § 1391. The actions complained of in this Complaint took place or will take place within

 Culpeper County, Virginia, and the relief sought is to take effect there. Venue is therefore

 proper in this Court.

                                              PARTIES

              PLAINTIFFS JOHN R. GRANO, JR. AND CYNTHIA TAFT GRANO

        15.     John R. Grano, Jr. and Cynthia Taft Grano are the owners of the property at

 25535 Somerville Road, Mitchells, Virginia 22729 in Culpeper County, Virginia, having

 acquired the property in 1990 from Robert F. Taft.

        16.     The Granos have standing to challenge the actions taken by the Commonwealth

 and Governor. The Granos have been injured-in-fact by the Defendants’ actions and are subject

 to immediate and substantial risk of prospective harm. Duke Power Co. v. Carolina Env. Study

 Group, Inc., 438 U.S. 59, 71 n.15 (1979) (Declaratory Judgment Act “allows individuals

 threatened with a taking to seek a declaration of the constitutionality of the disputed

 governmental action before potentially uncompensable damages are sustained”); Beck v.

 McDonald, 848 F.3d 262, 275 (4th Cir. 2017) (“we may also find standing based on a

 ‘substantial risk’ that the harm will occur.”).



                                                   7
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 8 of 43 Pageid#: 388




        17.     The Statute, by its very enactment, has already unconstitutionally rewritten the

 Granos’ 1989 Electric Distribution Easement with REC, resulting in the divestment of the

 Granos’ property rights, including the right to exclude, without due process or condemnation,

 resulting in injury-in-fact to the Granos. See Loretto v. Teleprompter Manhattan CATV Corp.,

 458 U.S. 419, 435 (1982) (“The power to exclude has traditionally been considered one of the

 most treasured strands in an owner's bundle of property rights.”).

        18.     Further REC purportedly believes it may exercise those rights at its discretion by

 physically invading the Granos’ property to install and maintain broadband or communications

 systems not permitted under the Easement, as it has previously done, representing more than a

 substantial risk that further harm will occur.

              DEFENDANT - RAPPAHANNOCK ELECTRIC COOPERATIVE

        19.     Rappahannock Electric Cooperative is a private nonstock corporation, and utility

 consumer services cooperative, organized under the laws of the state of Virginia and a “person”

 within the meaning of 42 U.S.C. § 1983.

        20.      REC has been delegated a limited power of eminent domain for the sole purpose

 of condemning property for the transmission and distribution of “energy” as a “utility consumer

 services cooperative.” See Virginia Code §§ 56-231.15, 56-231.23, 56-231.43.

        21.     Upon information and belief, at all times relevant hereto, Defendant REC has

 acted and is not prevented from acting, under color of state law.

        22.     This Court has previously affirmed its jurisdiction to adjudicate the Granos’

 alleged Contracts Clause violation against REC. See Mem. Op. (ECF No. 47) at 14.




                                                  8
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 9 of 43 Pageid#: 389




                     DEFENDANT – COMMONWEALTH OF VIRGINIA

        23.     The Commonwealth of Virginia has intervened voluntarily and appeared in this

 matter pursuant to Fed. R. Civ. P. 5.1 and 28 U.S.C. § 2403(b) to “defend the constitutionality”

 of the Statute in question.

                     DEFENDANT – GOVERNOR RALPH S. NORTHAM

        24.     Governor Ralph S. Northam is the Governor of the Commonwealth of Virginia;

 and pursuant to Va. Const. Art. V, Sec. 6 is empowered to approve and to sign any bills which

 have passed the Virginia Senate and Virginia House of Delegates before they become law.

        25.     Pursuant to Va. Const. Art. V, Sec. 6, when the Governor approves and signs the

 bill, it “shall become law.”

        26.     Pursuant to Va. Const. Art. V, Sec. 7, Governor Northam, as Governor of the

 Commonwealth of Virginia “shall take care that the laws be faithfully executed,” and is

 constitutionally charged with enforcing the laws of the Commonwealth.

        27.     On April 10, 2020, Governor Northam approved SB 794 and HB 831 and signed

 them into law, which law came into effect on July 1, 2020 as Va. Code § 55.1-306.1.

        28.     The Governor is the constitutional officer charged with enforcement of the

 Statute. Va. Const. Art. V, Sec. 7.

                                             FACTS

             BACKED BY CENTURIES OF VIRGINIA PROPERTY LAW,
          THE 1989 ELECTRIC DISTRIBUTION EASEMENT LIMITED REC’S
        USE OF THE GRANOS’ PROPERTY STRICTLY TO THE GRANTED USE

        29.     In 1989, the Granos’ predecessor in interest granted REC an express easement on

 the Granos’ Property allowing REC to “operate and maintain an electric distribution system.” A

 copy of the 1989 Electric Distribution Easement is attached hereto as Exhibit 2.



                                                 9
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 10 of 43 Pageid#: 390




         30.     The 1989 Electric Distribution Easement grants REC an electric distribution

  easement with right of apportionment. See Exhibit 2.

         31.     “An easement is a privilege held by one landowner to use and enjoy certain

  property of another in a particular manner and for a particular purpose. . . . In resolving a dispute

  between landowners regarding the terms of an easement that is granted or reserved expressly by

  deed, we apply the customary rules governing the construction of written documents. Thus, we

  ascertain the rights of the parties from the words set forth in their deeds.” Anderson v. Delore,

  278 Va. 251, 256–57, 683 S.E.2d 307, 309–10 (2009) (internal citations omitted).

         32.     The Virginia Supreme Court has recognized that “for over a century,” Virginia

  property law—consistent with centuries of common law of the United States and England—has

  affirmed that a grant of easement or any “covenants restricting the free use of land” are to be

  strictly construed. Wetlands Am. Tr., Inc. v. White Cloud Nine Ventures, L.P., 291 Va. 153, 163,

  782 S.E.2d 131, 137 (2016).

         33.     The 1989 Electric Distribution Easement is an express limited easement defined

  by the four corners of the easement document.

         34.     The 1989 Electric Distribution Easement specifically defines and limits the rights

  conveyed to REC by the Granos’ predecessor in interest.

         35.     The 1989 Electric Distribution Easement provides:

         [G]rantor grants and conveys unto grantee, its successors and assigns, the perpetual
         right, privilege and easement of right of way over, under, upon and across the land
         grantor as shown and designated on the attached Schedules “A” and “B” consisting
         of a drawing dated September 15, 1989, hereto attached and made part of this
         Agreement, to construct, operate and maintain an electric distribution system
         including all appurtenances and attachments desirable in connection therewith. The
         facilities constructed hereunder shall remain the property of the grantee.




                                                   10
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 11 of 43 Pageid#: 391




                 The facilities to be constructed will be overhead and underground and
         consist of the installation of primary and service conductors, poles, guy supports,
         pad mount transformers, sectionalizing cabinet, conduit and appurtenances on the
         lands of granted as shown on the aforementioned drawing. Right of way widths
         shall be forty (40) feet for overhead and fifteen (15) feet for underground.

  (emphasis added).

         36.     “[E]asements grant only nonpossessory rights of use limited to the purposes

  specified in the easement agreement”. United States Forest Serv. v. Cowpasture River Pres.

  Ass’n, 140 S. Ct. 1837 (2020).

         37.     The rights conveyed to REC through the 1989 Electric Distribution Easement are

  strictly limited to the uses granted in the easement. See Stephen Putney Shoe Co. v. Richmond,

  F. & P.R. Co., 116 Va. 211, 217, 81 S.E. 93, 96 (1914).

         38.     The 1989 Electric Distribution Easement did not covey to REC the right to use

  the Granos’ Property for laying or maintaining fiber optic cable or any other broadband or

  communications instrumentalities other than those which are “appurtenan[t] and attach[ed]” to

  an “electric distribution system.” See Exhibit 2.

         39.     “[N]o use may be made of the easement, different from that established when the

  easement was created, which imposes an additional burden on the servient estate.” Shooting

  Point, L.L.C. v. Wescoat, 265 Va. 256, 266, 576 S.E.2d 497, 503 (2003); see also Collins v.

  Fuller, 251 Va. 70, 72, 466 S.E.2d 98, 99 (1996); Hayes v. Aquia Marina, Inc., 243 Va. 255,

  258, 414 S.E.2d 820, 822 (1992); Cushman Virginia Corp. v. Barnes, 204 Va. 245, 253, 129

  S.E.2d 633, 639–40 (1963) (citing First Nat. Tr. & Sav. Bank v. Raphael, 201 Va. 718, 723, 113

  S.E.2d 683, 687 (1960); Wagoner v. Jack’s Creek Coal Corp., 199 Va. 741, 744, 101 S.E.2d

  627, 629 (1958); Vance v. Davis, 195 Va. 730, 737, 80 S.E.2d 396, 400 (1954); Ribble, 1 Minor




                                                  11
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 12 of 43 Pageid#: 392




  on Real Property § 107, at 146 n. 2 (2d ed. 1928); 17A Am. Jur., Easements, § 119 at 727

  (2016); Anno. 130 A.L.R. 768 (1941)).

           40.      Broadband and communications provision and expansion are not the operation

  and maintenance of an electric distribution system. See, e.g., City of Orlando v. MSD-Mattie,

  L.L.C., 895 So. 2d 1127, 1129-30 (Fla. Dist. Ct. App. 2005) (“[A] fiber optic cable is not an

  ‘electric transmission line.’ . . . the scope of an easement is defined by what is granted, not by

  what is excluded, and all rights not granted are retained by the grantor.”) (internal citations

  omitted). 3

           41.      “[If] the conveyance limits exclusive use of all or part of the servient estate to a

  particular purpose . . . the servient landowner retains the right to use the land in ways not

  inconsistent with the uses granted in the easement.” Walton v. Capital Land, Inc., 252 Va. 324,

  326–27, 477 S.E.2d 499, 501 (1996) (emphasis in original) (internal citations omitted).

           42.      The Granos substantially and materially relied on the express terms of the 1989

  Electric Distribution Easement and above-referenced Virginia law when they purchased the

  Property in 1990 from Robert F. Taft.

           43.      The Granos’ property rights, apart from those explicitly granted under the 1989

  Electric Distribution Easement, are vested under Virginia law.

           44.      Easements are contracts under Virginia law. See, e.g., William S. Stokes, Jr., Inc.

  v. Matney, 194 Va. 339, 343, 73 S.E.2d 269, 271 (1952).




  3
   Whereas electrical power traditional telephone lines involve the transmission of electrical current or signals over a
  conductive medium (like copper wire), Fiber-optic systems transmit information using “pulses of light” through
  “strands of fiber” (glass or plastic). Fiber optic systems do not relay “energy” in any meaningful sense, other than as
  an incidental byproduct of their primary goal of relaying digital data. See Fiber Optics Definition, Verizon, Inc.
  https://www.verizon.com/info/definitions/fiber-optics/.


                                                            12
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 13 of 43 Pageid#: 393




         45.      Courts will not rewrite contracts; parties to a contract will be held to the terms

  upon which they agreed. Bank of Southside Virginia v. Candelario, 238 Va. 635, 640, 385

  S.E.2d 601, 603 (1989).

       BY ENACTING VIRGINIA CODE § 55.1-306.1, THE COMMONWEALTH
     AND THE GOVERNOR MATERIALLY ALTERED ESTABLISHED PROPERTY
       LAW AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
               THE 1989 ELECTRIC DISTRIBUTION EASEMENT

         46.      During its 2020 session, the Virginia General Assembly passed and the Governor

  signed into law Virginia Code § 55.1-306.1, which took effect on July 1, 2020. The text of the

  statute is attached hereto as Exhibit 3.

         47.      The law, in the form of SB 794 and HB 831, were signed by the Speaker of the

  House of Delegates and President Pro Tempore in March 2020; and were approved and signed as

  law by Governor Northam on April 10, 2020.

         48.      Thus, the Commonwealth, by and through the General Assembly, and Governor

  Northam have taken affirmative steps in enacting the Statute as law with the effect of depriving

  the Granos of their private property rights.

         49.      Virginia Code § 55.1-306.1(B)(1) states that “[i]t is the policy of the

  Commonwealth that: . . . Easements for the location and use of electric and communications

  facilities may be used to provide or expand broadband or other communications services[.]”

         50.      Virginia Code § 55.1-306.1 defines “easement” as “an existing or future occupied

  electric distribution or communications easement with right of apportionment.” See Va. Code

  § 55.1-306.1.

         51.      Virginia Code § 55.1-306.1(B)(2) declares that the “use of easements . . . to

  provide or expand broadband or other communications services is in the public interest.”




                                                    13
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 14 of 43 Pageid#: 394




         52.     Virginia Code § 55.1-306.1 does not require the owner of the dominant interest

  (here, REC) to purchase, to institute eminent domain proceedings or to otherwise take

  affirmative steps to acquire fiber optic rights from the Granos, or provide them payment for this

  new use of their property.

         53.     Virginia Code § 55.1-306.1(B)(3) declares that the “installation, replacement, or

  use of public utility conduit, including the costs of installation, replacement, or use of conduit of

  a sufficient size to accommodate the installation of infrastructure to provide or expand

  broadband or other communications services, is in the public interest.”

         54.     Virginia Code § 55.1-306.1(B)(6), however, also states that “[n]othing in this

  section shall be deemed to make the use of an easement for broadband or other communications

  services, whether appurtenant, in gross, common, exclusive, or nonexclusive, a public use for the

  purposes of § 1-219.1 (which statute specifically limits the power of eminent domain), or other

  applicable law.”

         55.     Virginia Code § 55.1-306.1(D) declares that “the installation and operation of

  broadband or other communications services within any easement shall be deemed, as a matter

  of law, to be a permitted use within the scope of every easement.”

         56.     Virginia Code § 55.1-306.1 allows any existing electrical or communications

  easement, including the 1989 Electric Distribution Easement, to be used to install fiber optic

  cable and states as a matter of law that:

         The use of easements, appurtenant or gross, to provide or expand broadband or other
         communications services (i) does not constitute a change in the physical use of the
         easement, (ii) does not interfere with, impair, or take any vested or other rights of
         the owner or occupant of the servient estate, (iii) does not place any additional
         burden on the servient estate other than a de minimis burden, if any; (iv) has value
         to the owner or occupant of the servient estate greater than any de minimis impact.

  Va. Code § 55.1-306.1(B)(4).


                                                   14
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 15 of 43 Pageid#: 395




         57.     Virginia Code § 55.1-306.1(B)(5) declares that “installation and operation of

  broadband or other communications services within easements, appurtenant or gross, are merely

  changes in the manner, purpose, or degree of the granted use as appropriate to accommodate a

  new technology.”

         58.     Despite existing Virginia case law to the contrary, Virginia Code § 55.1-306.1(D)

  states that “[a]bsent any express prohibition on the installation and operation of broadband or

  other communications services in an easement that is contained in a deed or other instrument by

  which the easement was granted, the installation and operation of broadband or other

  communications services within any easement shall be deemed, as a matter of law, to be a

  permitted use within the scope of every easement for the location and use of electric and

  communications facilities.”

         59.     Virginia Code § 55.1-306.1(E) states that “[s]ubject to compliance with any

  express prohibitions in a written easement, any incumbent utility or communications provider

  may use an easement to install, construct, provide, maintain, modify, lease, operate, repair,

  replace, or remove its communications equipment, system, or facilities, and provide

  communications services through the same, without such incumbent utility or communications

  provider paying additional compensation to the owner or occupant of the servient estate or to the

  incumbent utility, provided that no additional utility poles are installed.”

         60.     Virginia Code § 55.1-306.1(E) states that “any incumbent utility or

  communications provider may use an easement to install, construct, provide, maintain, modify,

  lease, operate, repair, replace, or remove its communications equipment, system, or facilities,

  and provide communications services through the same, without . . . paying additional

  compensation to the owner or occupant of the servient estate.” (emphasis added).



                                                   15
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 16 of 43 Pageid#: 396




           61.      Virginia Code § 55.1-306.1(I) permits recovery by a landowner solely through the

  mechanism of “trespass, or any claim sounding in trespass” for “actual damages,” but not just

  compensation for rights taken, presumably because Virginia Code § 55.1-306.1(B)(4)(ii)

  declares as a matter of law that no rights are taken. Section I further states that “[d]amages shall

  be based on any reduction in the value of the land” despite the fact that Virginia Code § 55.1-

  306.1(B)(4)(iii-iv) declares as a matter of law that such easements have only a “de minimis”

  impact, and do not negatively impact value. 4

           62.      Virginia Code § 55.1-306.1(I), together with Virginia Code § 55.1-306.1(B)(4)

  provide a singular, constrained and illusory remedy for relief while simultaneously preventing

  recovery under that approved remedy.

           63.      Virginia Code § 55.1-306.1(I) forbids landowners from seeking injunctive relief.

           64.      Virginia Code §§ 55.1-306.1(R-T) limits a property owner’s opportunity for

  redress even further, with strict statutes of limitation and notice requirements, even for the

  constrained and illusory causes of action acknowledged in Virginia Code § 55.1-306.1(I).

           65.      Virginia Code § 55.1-306.1 rewrites all existing electric distribution or

  communication easement contracts across Virginia to add additional rights not bargained for to

  the dominant estate and seizing them from the servient estate, unless the existing easement

  specifically forbids such a use or already permitted such a use. This is facially unconstitutional.




  4
    For well over 100 years, the Supreme Court has recognized that it is illegitimate for a legislature to make such
  determinations, because the amount of just compensation is a judicial question. See Monongahela Nav. Co. v.
  United States, 148 U.S. 312, 327 (1893) (“The legislature may determine what private property is needed for public
  purposes; that is a question of a political and legislative character. But when the taking has been ordered, then the
  question of compensation is judicial. It does not rest with the public, taking the property, through congress or the
  legislature, its representative, to say what compensation shall be paid, or even what shall be the rule of
  compensation. The constitution has declared that just compensation shall be paid, and the ascertainment of that is a
  judicial inquiry.”).


                                                           16
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 17 of 43 Pageid#: 397




         66.     On properties where easements specifically allow or disallow the right to place

  and operate fiber optic lines, Virginia Code § 55.1-306.1 has no effect.

         67.     As applied to the Plaintiffs, Virginia Code § 55.1-306.1 adds new and additional

  terms to the 1989 Electric Distribution Easement by assigning REC new rights and taking those

  same rights away from the Granos.

         68.     Virginia Code § 55.1-306.1, as applied to the Plaintiffs, further burdens the

  easement area defined in the 1989 Electric Distribution Easement and the entire servient estate.

         69.     Virginia Code § 55.1-306.1 grants REC a right to use the 1989 Electric

  Distribution Easement for a different use from that defined in the 1989 Electric Distribution

  Easement, which imposes an additional burden on the servient estate, the Granos’ property. See

  Va. Code § 55.1-306.1(D) (“[T]he installation and operation of broadband or other

  communications services within any easement shall be deemed, as a matter of law, to be a

  permitted use within the scope of every easement”).

         70.     “[A] cable can rightfully occupy the easement to serve the purpose authorized in

  the easement. But that cable cannot also serve the general public for purposes not authorized by

  the easement. That additional use—here, [Electric Company’s] use for public-serving

  commercial telecommunications unrelated to electric transmission—is an expanded use . . .”

  Barfield v. Sho-Me Power Elec. Coop., 852 F.3d 795, 802 (8th Cir. 2017).

         71.     Use for provision and expansion of broadband and communications services is

  not reasonably necessary for operation and maintenance of an electric distribution system. See,

  e.g., CenterPoint Energy Houston Elec. LLC v. Bluebonnet Drive, Ltd., 264 S.W.3d 381, 389

  (Tex. App. 2008) (“No rights pass to the easement holder by implication except those that are

  ‘reasonably necessary’ to enjoy the rights that the easement grants expressly. Accordingly, if the



                                                  17
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 18 of 43 Pageid#: 398




  grant expressed in the easement cannot be construed to apply to a particular purpose, a use for

  that purpose is not allowed.”) (internal citations omitted).

         72.     Virginia Code § 55.1-306.1 thus confiscates, without compensation, private

  property rights to exclude unpermitted users and uses, the right of landowners to sell the right to

  install and operate fiber optic cable and other uses of their land that are not for “electric power”

  easements. The Statute takes from the Granos, rights that had been reserved unto them upon the

  creation of the 1989 Easement, while simultaneously declaring, as a matter of law, that the

  additional use “does not . . . take any vested or other rights” and regardless “has value . . . greater

  than any de minimis impact.” Va. Code § 55.1-306.1(B)(4). Virginia Code § 55.1-306.1 serves

  as an end-run around the constitutional mandate for just compensation and centuries of standing

  property law. This is what has occurred as between the Granos and REC.

         73.     Virginia Code § 55.1-306.1 also impairs and rewrites the terms of easements,

  including the 1989 Electric Distribution Easement, by allowing the dominant estate holders

  (REC) to use the easement and the servient estate (the Granos’ property) for a use different from

  that established by the bargained-for easement (the 1989 Electric Distribution Easement), which

  imposes an additional burden on the servient estate.

            REC: WE CAN “EASILY JUST WAIT UNTIL JULY 1 TO PROCEED”
                  – THE ATTEMPTED 2020 FIBER OPTIC EASEMENT

         74.     On December 18, 2019, REC and Orange County, Virginia announced a

  partnership to construct and lease fiber optic cable. The announcement included “800 miles of

  planned [fiber optic] construction.” A press release with the announcement is attached hereto as

  Exhibit 4 (“2019 Press Release”). A further Broadband Position Statement (last updated on June

  17, 2020) is also included in Exhibit 4 at page 2.




                                                    18
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 19 of 43 Pageid#: 399




         75.     Before July 1, 2020, REC approached the Granos seeking to replace or rewrite the

  1989 Electric Distribution Easement with a new easement that would expand REC’s rights to

  include “the purpose of installing constructing, operating and maintaining fiber optic conduit and

  cables and/or related telecommunication materials and lines.” The proposed fiber-optic

  easement is attached as Exhibit 5 (“Attempted 2020 Fiber Optic Easement”).

         76.     The Attempted 2020 Fiber Optic Easement would have superseded the 1989

  Electric Distribution Easement with an “[e]asement[] for the location and use of electric . . .

  facilities . . . to provide broadband or other communications services.” Va. Code § 55.1-

  306.1(B)(1); see Exhibit 5 at 1.

         77.     REC did not attempt to exercise eminent domain, and the Granos were under no

  obligation to accept REC’s offer to purchase a new easement with an expanded or different

  scope of use, or to accept its offer of payment.

         78.     After negotiating with REC as to language and the value of the additional rights

  REC sought in the Attempted 2020 Fiber Optic Easement, the Granos ultimately refused REC’s

  offer, and did not convey any additional rights to REC.

         79.     In April, 2020 REC informed the Granos of the newly-signed Virginia Code

  § 55.1-306.1, and indicated the offer of compensation for the Attempted 2020 Fiber Optic

  Easement was merely a “good faith gesture” and that REC could “easily just wait until July 1 to

  proceed” without reaching a deal or paying compensation for the very rights it was then seeking

  to acquire through negotiation.

         80.     REC further informed the Granos that when the Statute became effective on July

  1, 2020, the “clear language of the statute” “allows [REC] to incorporate telecommunications or




                                                     19
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 20 of 43 Pageid#: 400




  broadband facilities into their current electric utilities all within the casement that currently

  encumbers [the Granos’] property,” and to do so without paying the Granos.

         81.     In anticipation of exercising these purported rights REC installed fiber optic

  equipment and facilities on properties adjoining the Granos’ property.

         82.     Upon information and belief, in anticipation of exercising these purported rights,

  REC installed and buried conduit to be used for fiber-optic cable on the Granos’ Property. To

  the best knowledge of the Plaintiffs this conduit, installed pursuant to the rights purportedly

  conveyed to REC by the statute, remains on the property in violation of REC’s existing

  easement.

         83.     In anticipation of exercising these purported rights, REC further affixed

  appurtenances to allow it to run fiber optic cables on some poles within its easement on the

  Granos’ property. See Exhibit 1 (showing REC owned poles on the Granos’ property in the REC

  easement affixed with yellow “wheels” and a green “pull cord spool” used for stringing fiber

  optic lines). These appurtenances have since been removed, but REC has not relinquished any

  of its purported rights to replace them.

         84.     REC imminently intends to and may already have begun installing or allowing

  others to install fiber optic cable within its easement corridor in Culpeper County and Orange

  County. Based on the above, and on information and belief, as of July 1, 2020, REC purportedly

  possesses, and demonstrably believes it possesses on the Granos’ property, by virtue of Virginia

  Code § 55.1-306.1, the right to lay, operate, and maintain broadband and communications

  systems, including fiber-optic cable among other things not granted in the 1989 Electric

  Distribution Easement.




                                                    20
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 21 of 43 Pageid#: 401




          85.     At no point before the enactment of the Statute did REC purchase, condemn or

  otherwise acquire from the Granos any of the new property rights it now seeks to use, nor has

  REC paid just compensation.

          86.     At no point have the Granos conveyed or agreed to convey to REC any rights

  beyond those contained in the 1989 Electric Distribution Easement.

          87.     In the absence of the 1989 Electric Distribution Easement, REC would have no

  right or ability to enter, use, or otherwise trespass on the Granos’ property. The 1989 Electric

  Distribution Easement remains the sole document defining REC’s rights on the Granos’ property

  and governing the easement relationship between REC and the Granos.

          88.     As of July 1, 2020, the Granos have lost the right to exclude others from placing

  fiber optic lines, broadband or communications systems on their property.

          89.     As of July 1, 2020 the Granos have lost the exclusive right to place fiber optic

  lines, broadband or communications systems on their own property in REC’s easement, or assign

  the right to others.

          90.     As of July 1, 2020 the title to the Granos property has been encumbered by new

  easement rights without their consent and without any process sanctioned by the U.S.

  Constitution.

          91.     REC has admitted the Statute gave it new rights. See ¶¶ 79 – 84, infra. See also

  Declaration of John M. Arp (ECF No. 13-1) at ¶ 8.

                         FACTS SUPPORTING DECLARATORY RELIEF

          92.     There exists an actual, present, and justiciable controversy between the Granos

  and the Defendants concerning the constitutionality of Virginia Code § 55.1-306.1 both on its

  face and as applied to the Granos.



                                                   21
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 22 of 43 Pageid#: 402




         93.     A declaration from this Court would settle the issue.

         94.     A declaration would also serve a useful purpose in clarifying the legal issues in

  dispute.

         95.     This Court has previously found that this controversy is ripe for judicial

  determination. See Mem. Op. (ECF No. 47) at 6-8.

         96.     Declaratory relief is necessary and appropriate so that the parties may know the

  legal rights and obligations that govern their present and future conduct regarding the Granos’

  property and the 1989 Electric Distribution Easement.

         97.     Declaratory relief is necessary and appropriate so that the Granos’ property rights

  are protected and so that REC and all others act in conformity with the 1989 Electric

  Distribution Easement and the U.S. Constitution, specifically the Fifth and Fourteenth

  Amendments, and so that no third parties may enter upon the Granos’ property and cause any

  further damage.

         98.     The need is immediate as REC now allegedly possesses, has used, and has

  declared that it possesses the rights which Virginia Code § 55.1-306.1 unconstitutionally

  purported to convey to REC on July 1, 2020.

         99.     The need is immediate as third party “communications providers” may seek to act

  under color of the Statute here challenged.

         100.    Accordingly, there is a substantial risk of harm to the Granos property interests

  absent declaratory relief. See Beck v. McDonald, 848 F.3d 262, 275 (4th Cir. 2017); see also

  Clapper v. Amnesty Int’l USA, 568 U.S. 398, 432–33, 133 S. Ct. 1138, 1160–61, 185 L. Ed. 2d

  264 (2013).




                                                  22
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 23 of 43 Pageid#: 403




         101.    A declaratory statement from the Court will prevent imminent future disputes

  between the parties, and harm to the Granos, as well as numerous other property owners

  impacted by the unconstitutional Statute.

         102.    A declaratory statement from the Court will prevent additional liability for

  “incumbent easement holders” and “communications providers” by causing them to cease their

  reliance on the Statute.

                 FACTS SUPPORTING PERMANENT INJUNCTIVE RELIEF

         103.    The Granos have suffered an irreparable injury by the loss of their rights under

  the Statute. REC, under the color of state law, and without bargaining through contract is in

  possession of them, as are additional third party “communications providers” who the Statute

  authorizes to access and use the Granos property.

         104.    There is no adequate remedy at law, because the statute specifically prevents

  claims for just compensation through inverse condemnation (which do not “sound in trespass” in

  Virginia), providing instead a remedy which is, by design, futile and illusory. See Va. Code

  § 55.1-306.1(I). The Statute also purports to forbid injunctive relief. See Id.

         105.    The balance of equities is in favor of the Granos because granting an injunction

  results in REC only losing rights and advantages gained by unconstitutional means and which

  rights and advantages they have represented to this Court they have no intention to use. See

  Declaration of John M. Arp (ECF No. 13-1) at ¶ 19; Brief in Support of Motion to Dismiss (ECF

  No. 13) at 2, 5, 11.

         106.    Granting an injunction gives the Granos no additional rights beyond those they

  already lawfully possess.




                                                  23
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 24 of 43 Pageid#: 404




         107.    Moreover, the Commonwealth of Virginia and the Governor stand to lose no

  rights or advantages by the granting of the injunction and, in fact, may be spared additional

  liability through the granting of an injunction.

         108.    A preliminary injunction is in the public interest as numerous other incumbent

  easement holders and “communications providers” may attempt to take unconstitutional action

  against other landowners under Virginia Code § 55.1-306.1.

         109.    An injunction serves as notice to other similarly situated parties that, both on its

  face and as applied, Virginia Code § 55.1-306.1, is an unconstitutional justification for depriving

  owners of their underlying property or rights and would prevent further constitutional violations

  from occurring under color of the Statute.

                                       CLAIMS FOR RELIEF

    AMENDED COUNT 1: DEPRIVATION OF PROPERTY WITHOUT DUE PROCESS
            OF LAW (SUBSTANTIVE DUE PROCESS), 42 U.S.C. § 1983
      (DECLARATORY AND INJUNCTIVE RELIEF – DEFENDANT NORTHAM)

         110.    The Granos incorporate the foregoing allegations as if re-alleged herein.

         111.    The Granos possess property and private property within the meaning of the

  terms in the Due Process Clauses of both the Fifth and Fourteenth Amendments to the United

  States Constitution.

         112.    Easements are specific grants for specific purposes and are narrowly construed,

  with all additional rights retained to the owner of the underlying land. See United States Forest

  Serv. v. Cowpasture River Pres. Ass’n, No. 18-1584, 2020 WL 3146692, at *5 (U.S. June 15,

  2020) (“[E]asements grant only nonpossessory rights of use limited to the purposes specified in

  the easement agreement.”).




                                                     24
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 25 of 43 Pageid#: 405




          113.    The specific purpose of, and thus the only rights conveyed by, the 1989 Electric

  Distribution Easement was to install, operate and maintain an electric distribution system in

  accordance with the 1989 Electric Distribution Easement’s express terms. See Exhibit 2.

          114.    The Granos retained the property right to prevent REC and others from using the

  1989 Electric Distribution Easement for any purposes other than those specifically granted in the

  1989 Electric Distribution Easement.

          115.    The Granos retained the property right to exclude REC and others from the 1989

  Electric Distribution Easement for purposes other than those specifically granted in the

  easement.

          116.    The Granos retained the property right to use the 1989 Electric Distribution

  Easement area in any way that does not interfere with REC’s specifically granted rights in the

  1989 Electric Distribution Easement.

          117.    The Governor approved and signed into law the Statute which took the Granos’

  property, in contravention of the Fifth and Fourteenth Amendments.

          118.    The Granos never granted REC or any others a right to install fiber optic lines or

  any other uses but electric distribution in the 1989 Electric Distribution Easement, and REC has

  never acquired such rights.

          119.    In the absence of the enactment of Virginia Code § 55.1-306.1, REC would have

  no basis to enter or use the Granos’ property in any way inconsistent with strict terms of use in

  the 1989 Electric Distribution Easement.

          120.    The Granos never granted REC a right to allow others to install fiber optic lines in

  the 1989 Electric Distribution Easement and REC did not possess such rights prior to the

  effective date of the Statute.



                                                   25
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 26 of 43 Pageid#: 406




         121.    On July 1, 2020, as a result of the Governor’s official approval and signature,

  Virginia Code § 55.1-306.1 became effective and acquired from the Granos the right to permit

  REC or others to lay fiber-optic cable on the property, and deprived the Granos of

  constitutionally-protected property interests, without a reasonable basis, without due process,

  and without condemnation and payment of just compensation.

         122.    REC has previously admitted that it now possesses and is free to exercise the

  rights unconstitutionally conveyed to it by Virginia Code § 55.1-306.1 without the Granos

  receiving due process of law, and has acted on that intent. See ¶¶ 79-84, supra.

         123.    The Governor’s actions under color of Virginia Code § 55.1-306.1 are arbitrary

  and capricious and go beyond a legitimate interest; and no procedures could cure the deficiency.

         124.    The arbitrary and capricious divestment by the Governor under color of Virginia

  Code § 55.1-306.1 of the Granos long-held property rights while denying them the opportunity

  for the protections of eminent domain procedures (including notice, a meaningful opportunity to

  be heard (including a jury determination of just compensation) by law is, by design, not able to

  be addressed by any normal post-deprivation remedy (e.g., quiet title, inverse condemnation, for

  example).

         125.    Virginia Code § 55.1-306.1 declares as a matter of law that the rights taken do not

  have any substantive value themselves nor an effect on the value of the remaining property and

  redefines the rights taken in previous easements on an ad hoc basis. No inverse condemnation,

  for example, can be brought as Virginia Code § 55.1-306.1(B)(4) explicitly says as a matter of

  law that the additional rights have de minimis impact and are of no value. No trespass or quiet

  title claims can be made as Virginia Code § 55.1-306.1 gives legal sanction to the

  unconstitutional seizure of the Granos’ property rights.



                                                  26
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 27 of 43 Pageid#: 407




         126.    Virginia Code § 55.1-306.1 arbitrarily, capriciously, and irrationally divests a

  court from its constitutionally-mandated role in determining just compensation. See

  Monongahela Nav. Co. v. United States, 148 U.S. 312, 327 (1893) (“The legislature may

  determine what private property is needed for public purposes; that is a question of a political

  and legislative character. But when the taking has been ordered, then the question of

  compensation is judicial. It does not rest with the public, taking the property, through congress

  or the legislature, its representative, to say what compensation shall be paid, or even what shall

  be the rule of compensation. The constitution has declared that just compensation shall be paid,

  and the ascertainment of that is a judicial inquiry.”).

         127.    The sole manner of redress in Virginia Code § 55.1-306.1(I) is restricted and

  illusory, as its outcome is determined by legal declarations in Virginia Code § 55.1-306.1(B).

         128.    Regardless of Virginia Code § 55.1-306.1(I) allowing for actions that are in

  trespass or “sound[] in trespass,” the statute makes no allowance for constitutionally mandated

  just compensation for the taking and or damaging of the Granos’ property.

         129.    There is no available constitutional process for Virginia Code § 55.1-306.1’s

  arbitrary and capricious divestment and conveyance to REC of the Granos’ property rights.

         130.    The Governor approved SB794 and HB831.

         131.    The Governor signed SB794 and HB831.

         132.    When the Governor approved and signed the bills, Virginia Code § 55.1-306.1

  became law and went into effect on July 1, 2020.

         133.    The Governor is a state actor under 42 U.S.C. § 1983.

         134.    The Governor has deprived the Granos of their constitutionally protected property

  rights under the color of state law.



                                                    27
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 28 of 43 Pageid#: 408




         135.    The Granos are requesting a declaratory judgment that, by signing the bills giving

  rise to the Statute the Governor has unconstitutionally deprived them of property without due

  process of law, and the Statute is unconstitutional both on its face, and as applied. The Granos

  are also seeking a permanent injunction prohibiting the Governor from enforcing the Statute or

  otherwise infringing on the Granos’ property rights as described herein.

    AMENDED COUNT 2: DEPRIVATION OF PROPERTY WITHOUT DUE PROCESS
            OF LAW (PROCEDURAL DUE PROCESS), 42 U.S.C. § 1983
      (DECLARATORY AND INJUNCTIVE RELIEF – DEFENDANT NORTHAM)

         136.    The Granos incorporate the foregoing allegations as if re-alleged herein.

         137.    The Granos possess property and private property within the meaning of the

  terms in the Due Process Clauses of both the Fifth and Fourteenth Amendments to the United

  States Constitution.

         138.    Both on its face and as applied, the signing into law and enactment of Virginia

  Code § 55.1-306.1 by the Governor has deprived the Granos of their property rights without

  notice, a hearing, or an appeal. By signing the bill into law the Governor divested the Granos

  long-held property rights while denying them the opportunity for the protections of eminent

  domain procedures (including notice, a meaningful opportunity to be heard, or including a jury

  determination of just compensation).

         139.    The procedures employed in the Statute were constitutionally inadequate. The

  Fifth Amendment (incorporated to the states under the Fourteenth Amendment) to the U.S.

  Constitution guarantees that “private property” shall not “be taken for public use, without just

  compensation.” Under color of Virginia Code § 55.1-306, the Governor, by signing the Statute

  into law, has taken the Granos’ property, and the Granos are under the threat of having their

  property taken, because Virginia Code § 55.1-306.1 purports to add terms to an existing



                                                  28
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 29 of 43 Pageid#: 409




  easement, without notice or hearing, and provides no avenue for the constitutionally-required

  just compensation and damages before the taking. See Virginia Code §§ 55.1-306.1(B)(4), (6).

         140.    The only “process” provided for in Virginia Code § 55.1-306.1, was

  instantaneous, unappealable seizure, without any opportunity for condemnation by eminent

  domain and the payment of just compensation upon its effective date of July 1, 2020, which

  contravenes the Fifth Amendment.

         141.    Virginia Code § 55.1-306.1 does not provide the Granos or any other landowner

  with a reasonable, certain, and adequate process to be divested of their property in accordance

  with the Constitution, eminent domain laws, or to obtain compensation.

         142.    The Granos seek a declaratory judgment from this Court stating that Virginia

  Code §§ 55.1-306.1 is unconstitutional as enacted both on its face and as applied against the

  Granos as it violates the Fifth and Fourteenth Amendments.

         143.    Plaintiffs are entitled to a declaratory judgment that, because Virginia Code

  § 55.1-306.1 does not provide advance assurance of adequate compensation in the event of a

  taking, the Governor, as Chief Executive of the Commonwealth of Virginia, has violated the

  Fifth Amendment as applied to the states and others who act under the authority of state law and

  exercise governmental powers. The Declaratory Judgment Act “allows individuals threatened

  with a taking to seek a declaration of the constitutionality of the disputed governmental action

  before potentially uncompensable damages are sustained.” Duke Power Co. v. Carolina

  Environmental Study Group, Inc., 438 U.S. 59, 71, n. 15 (1978); See E. Enterprises v. Apfel, 524

  U.S. 498, 521 (1998).

         144.    Plaintiffs are also entitled to a permanent injunction prohibiting the Governor

  from undertaking or allowing any action under the color of Virginia Code § 55.1-306.1 against



                                                  29
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 30 of 43 Pageid#: 410




  the Granos’ and their property, unless the rights are acquired through purchase or eminent

  domain proceedings are instituted to condemn the property, and reasonable, certain, and

  adequate assurances are made for providing just compensation and damages.

                           COUNT 3: CONTRACTS CLAUSE - REC
             (42 U.S.C. § 1983, OR ALTERNATIVELY U.S. CONST. ART. I, § 10)
                        (DECLARATORY AND INJUNCTIVE RELIEF)

         145.    The Granos incorporate the foregoing allegations as if re-alleged herein.

         146.    The 1989 Electric Distribution Easement is a contract which sets out the rights

  and obligations of the Granos and REC.

         147.    The Granos’ contractual rights are vested rights under Virginia law.

         148.    The Contracts Clause, Article I, Section 10 of the United States Constitution

  provides that “[n]o State shall . . . pass any . . . Law impairing the Obligation of Contracts.”

         149.    As described above, Virginia Code § 55.1-306.1 impairs the obligations of

  contracts, including the 1989 Electric Distribution Easement, and impairs the rights and

  obligations of parties to contracts, including the Granos and REC.

         150.    Such impairment includes, but is not limited to, expanding and changing the

  scope of use of the 1989 Electric Distribution Easement to include use for fiber optic, allowing

  REC to use the 1989 Electric Distribution Easement for fiber optic, and prohibiting the Granos

  from excluding REC or any of its assigns from the Granos’ property, prohibiting the Granos

  from making use of their property for any and all uses that are not electric distribution (including

  fiber optic), and generally impairing the Granos’ contractual right to receive the benefit of its

  contract with REC.

         151.    As a result of these actions, the Granos have suffered injury and are being

  irreparably harmed, and are entitled to a declaratory judgment that their contractual obligations



                                                   30
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 31 of 43 Pageid#: 411




  are being unconstitutionally impaired, and a permanent injunction prohibiting all such

  prospective impairment.

         152.    This claim is being raised in the alternative, both under 42 U.S.C. § 1983, and

  directly under Article I, Section 10 of the U.S. Constitution. Plaintiff acknowledges that under

  circuit precedent (Crosby v. Gastonia, 635 F.3d 634 (4th Cir. 2011)), 42 U.S.C. § 1983 does not

  permit a claim for damages for a violation of the Contracts Clause. But as acknowledged by the

  Fourth Circuit in Crosby, the circuit rule conflicts with the rule in at least one other federal

  circuit. Plaintiffs thus certify that to the best of their knowledge, information, and belief, formed

  after an inquiry reasonable under the circumstances, this claim is not being presented for any

  improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

  litigation, and that the claim and this legal contention is warranted by a nonfrivolous argument

  for extending, modifying, or reversing existing law or for establishing new law.

   SUPPLEMENTAL COUNT 4: CONTRACTS CLAUSE VIOLATION BY GOVERNOR
     NORTHAM (42 U.S.C. § 1983, OR ALTERNATIVELY U.S. CONST. ART. I, § 10)
                 (DECLARATORY AND INJUNCTIVE RELIEF)

         153.    The Granos incorporate the foregoing allegations as if re-alleged herein.

         154.    The 1989 Electric Distribution Easement is a contract which sets out the rights

  and obligations of the Granos and REC.

         155.    The Granos’ contractual rights are vested rights under Virginia law.

         156.    The Contracts Clause, Article I, Section 10 of the United States Constitution

  provides that “[n]o State shall . . . pass any . . . Law impairing the Obligation of Contracts.”

         157.    By approving and signing into law Virginia Code § 55.1-306.1, the Governor has

  impaired the obligations of contracts, including the 1989 Electric Distribution Easement, and

  impairs the rights and obligations of parties to contracts, including the Granos and REC.



                                                    31
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 32 of 43 Pageid#: 412




         158.    Such impairment includes, but is not limited to, expanding and changing the

  scope of use of the 1989 Electric Distribution Easement to include use for fiber optic, allowing

  REC to use the 1989 Electric Distribution Easement for fiber optic, and prohibiting the Granos

  from excluding REC or any of its assigns from the Granos’ property, prohibiting the Granos

  from making use of their property for any and all uses that are not electric distribution (including

  fiber optic), and generally impairing the Granos’ contractual right to receive the benefit of its

  contract with REC.

         159.    As a result of the Governor’s actions, the Granos have suffered injury and are

  being irreparably harmed, and are entitled to a declaratory judgment that their contractual

  obligations have been and are being unconstitutionally impaired, and a permanent injunction

  prohibiting all such prospective impairment.

         160.    This claim is being raised in the alternative, both under 42 U.S.C. § 1983, and

  directly under Article I, Section 10 of the U.S. Constitution. Plaintiff acknowledges that under

  circuit precedent (Crosby v. Gastonia, 635 F.3d 634 (4th Cir. 2011)), 42 U.S.C. § 1983 does not

  permit a claim for damages for a violation of the Contracts Clause. But as acknowledged by the

  Fourth Circuit in Crosby, the circuit rule conflicts with the rule in at least one other federal

  circuit. Plaintiffs thus certify that to the best of their knowledge, information, and belief, formed

  after an inquiry reasonable under the circumstances, this claim is not being presented for any

  improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

  litigation, and that the claim and this legal contention is warranted by a nonfrivolous argument

  for extending, modifying, or reversing existing law or for establishing new law.




                                                    32
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 33 of 43 Pageid#: 413




        SUPPLEMENTAL COUNT 5: CONTRACTS CLAUSE VIOLATION BY THE
             COMMONWEALTH OF VIRGINIA U.S. CONST. ART. I, § 10)
                 (DECLARATORY AND INJUNCTIVE RELIEF)

         161.    The Granos incorporate the foregoing allegations as if re-alleged herein.

         162.    The 1989 Electric Distribution Easement is a contract which sets out the rights

  and obligations of the Granos and REC.

         163.    The Granos’ contractual rights are vested rights under Virginia law.

         164.    The Contracts Clause, Article I, Section 10 of the United States Constitution

  provides that “[n]o State shall . . . pass any . . . Law impairing the Obligation of Contracts.”

         165.    By enacting Virginia Code § 55.1-306.1, the Commonwealth has impaired the

  obligations of contracts, including the 1989 Electric Distribution Easement, and impairs the

  rights and obligations of parties to contracts, including the Granos and REC.

         166.    Such impairment includes, but is not limited to, expanding and changing the

  scope of use of the 1989 Electric Distribution Easement to include use for fiber optic, allowing

  REC to use the 1989 Electric Distribution Easement for fiber optic, and prohibiting the Granos

  from excluding REC or any of its assigns from the Granos’ property, prohibiting the Granos

  from making use of their property for any and all uses that are not electric distribution (including

  fiber optic), and generally impairing the Granos’ contractual right to receive the benefit of its

  contract with REC.

         167.    As a result of the Commonwealth’s actions, the Granos have suffered injury and

  are being irreparably harmed, and are entitled to a declaratory judgment that their contractual

  obligations have been and are being unconstitutionally impaired, and a permanent injunction

  prohibiting all such prospective impairment.




                                                   33
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 34 of 43 Pageid#: 414




           SUPPLEMENTAL COUNT 6: PHYSICAL TAKING OF PROPERTY BY
                          COMMONWEALTH OF VIRGINIA
                 (In Violation of the Fifth and Fourteenth Amendments)

         168.    The Granos incorporate the foregoing allegations as if fully re-alleged herein.

         169.    The Fifth Amendment to the United States Constitution, applied to the States

  through the Fourteenth Amendment, provides “nor shall private property be taken for public use,

  without just compensation.” U.S. Const. amend. V.

         170.    The Supreme Court of the United States has recognized that the Declaratory

  Judgment Act, 28 U.S.C. § 2201, “allows individuals threatened with a taking to seek a

  declaration of the constitutionality of the disputed governmental action before potentially

  uncompensable damages are sustained.” Duke Power Co. v. Carolina Entl. Study Grp., Inc., 438

  U.S. 59, 71 n. 15 (1978).

         171.    The Granos seek declaratory relief, pursuant to 28 U.S.C. § 2201(a) that Virginia

  Code § 55.1-306.1, both on its face and as applied to the Granos, effects a per se physical taking

  of property in violation of the Fifth and Fourteenth Amendments. The Granos further seek a

  permanent injunction, pursuant to 28 U.S.C. § 2202, preventing the Commonwealth from

  enforcing the Statute or otherwise permitting any agencies, representatives or entities to trespass

  on, invade, occupy, use or otherwise take their private property under color of the Statute.

         172.    By enacting the Statute, the Commonwealth “has physically taken property for

  itself or someone else.” Cedar Point Nursery v. Hassid, 594 U.S. ___, 141 S. Ct. 2063, 2072

  (2021) (clarifying that “The essential question is not … whether the government action at issue

  comes garbed as a regulation… It is whether the government has physically taken property for

  itself or someone else – by whatever means…”).




                                                  34
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 35 of 43 Pageid#: 415




          173.   Virginia Code § 55.1-306.1 declares that “the installation and operation of

  broadband or other communications services within any easement shall be deemed, as a matter

  of law, to be a permitted use within the scope of every easement” and allows “any incumbent

  utility or communications provider may use an easement to install, construct, provide, maintain,

  modify, lease, operate, repair, replace, or remove its communications equipment, system, or

  facilities, and provide communications services through the same...”

          174.    The Commonwealth’s enactment of the Statute added easement terms and rights

  to the 1989 Electrical Distribution Easement on behalf of “any incumbent utility” and all

  “communications provider[s].”

          175.   Through the enactment of the Statute the Commonwealth has given a right of

  access onto the Granos’ property to “any incumbent utility” and all “communications

  provider[s],” beyond the express rights of the existing 1989 Electrical Distribution Easement.

          176.   Through the enactment of the Statute the Commonwealth has taken the Granos’

  right to exclude “any incumbent utility” and all “communications provider[s]” from entering

  their property for the purposes stated in the Statute.

          177.    “The right to exclude is ‘one of the most treasured’ rights of property

  ownership.” Cedar Point, 141 S. Ct. at 2072 (citation omitted). It is not “an empty formality,

  subject to modification at the government’s pleasure. On the contrary, it is a ‘fundamental

  element of the property right,’ that cannot be balanced away.” Id. at 2077 (quoting Kaiser Aetna

  v. United States, 444 U.S. 164, 179-80 (1979)).

          178.    This Court has previously found that “Va. Code § 55.1-306.1 deprives the

  Granos of their property right to exclude broadband equipment...” See Mem. Op. (ECF No. 47),

  at 9.



                                                    35
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 36 of 43 Pageid#: 416




          179.   Accordingly, the Commonwealth’s enactment of the Statute “appropriates for the

  enjoyment of third parties the owners’ right to exclude.” Cedar Point, 141 S. Ct. at 2072.

          180.    The Supreme Court has recently revisited its jurisprudence in this area to observe

  that “the appropriation of an easement constitutes a physical taking.” Id. at 2073

          181.    The Statute the Commonwealth enacted “grants a right to invade [private]

  property. It therefore constitutes a per se physical taking.” Cedar Point, 141 S. Ct. at 2080.

          182.   The Commonwealth’s physical taking occurred “[o]nce § 55.1-306.1 went into

  effect…” on July 1, 2020. Mem. Op. (ECF No. 47) at 9.

          183.   By enacting the Statute, the Commonwealth has effected a per se taking of the

  Granos’ property rights in violation of the Fifth and Fourteenth Amendments. See Cedar Point,

  141 S. Ct. at 7 (“Whenever a regulation results in a physical appropriation of property, a per se

  taking has occurred.”); at 10 (“The regulation appropriates a right to physically invade … It is

  therefore a per se physical taking.”); at 20 (“Unlike a mere trespass, the regulation grants a

  formal entitlement to physically invade [private property]… [and] amounts to simple

  appropriation of private property.”).

          184.   Because the Statute takes the Plaintiffs’ right to exclude and gives REC or

  “communications providers” a right to access the property without consent or compensation, it

  effects a per se unconstitutional physical taking. Plaintiffs are entitled to declaratory and

  injunctive relief preventing the application or enforcement of Va. Code § 55.1-306.1 against

  them.

            SUPPLEMENTAL COUNT 7: PHYSICAL TAKING OF PROPERTY BY
          GOVERNOR NORTHAM (In Violation of the Fifth and Fourteenth Amendments,
                          by and through 42 U.S.C. § 1983)

          185.   The Granos incorporate the foregoing allegations as if fully re-alleged herein.



                                                   36
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 37 of 43 Pageid#: 417




         186.    The Fifth Amendment to the United States Constitution, applied to the States

  through the Fourteenth Amendment, provides “nor shall private property be taken for public use,

  without just compensation.” U.S. Const. amend. V.

         187.    The Supreme Court of the United States has recognized that the Declaratory

  Judgment Act, 28 U.S.C. § 2201, “allows individuals threatened with a taking to seek a

  declaration of the constitutionality of the disputed governmental action before potentially

  uncompensable damages are sustained.” Duke Power Co. v. Carolina Entl. Study Grp., Inc., 438

  U.S. 59, 71 n. 15 (1978).

         188.    The Granos seek declaratory relief, pursuant to 28 U.S.C. § 2201(a) that Virginia

  Code § 55.1-306.1, both on its face and as applied to the Granos, effects a per se physical taking

  of property in violation the Fifth and Fourteenth Amendments. The Granos further seek a

  permanent injunction, pursuant to 28 U.S.C. § 2202, preventing the Commonwealth from

  enforcing the Statute or otherwise permitting any agencies, representatives or entities to trespass

  on, invade, occupy, use or otherwise take their private property under color of the Statute.

         189.    By signing SB794 and HB831 into law, the Governor “has physically taken

  property for itself or someone else.” Cedar Point Nursery v. Hassid, 594 U.S. ___, 141 S. Ct.

  2063, 2072 (2021) (clarifying that “The essential question is not … whether the government

  action at issue comes garbed as a regulation… It is whether the government has physically taken

  property for itself or someone else – by whatever means…”).

         190.    Virginia Code § 55.1-306.1 declares that “the installation and operation of

  broadband or other communications services within any easement shall be deemed, as a matter

  of law, to be a permitted use within the scope of every easement” and allows “any incumbent

  utility or communications provider may use an easement to install, construct, provide, maintain,



                                                  37
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 38 of 43 Pageid#: 418




  modify, lease, operate, repair, replace, or remove its communications equipment, system, or

  facilities, and provide communications services through the same...”

          191.     The Governor’s affirmative act of signing the Statute into law instantaneously

  added easement terms and rights to the 1989 Electrical Distribution Easement on behalf of “any

  incumbent utility” and all “communications provider[s].”

          192.     The Governor, by approving and signing the Statute into law, has acted under

  color of state law.

          193.    Accordingly, the Governor has given a right of access onto the Granos’ property

  to “any incumbent utility” and all “communications provider[s],” beyond the express rights of

  the existing 1989 Electrical Distribution Easement.

          194.    The Governor’s actions have taken the Granos’ right to exclude “any incumbent

  utility” and all “communications provider[s]” from entering their property for the purposes

  stated in the Statute.

          195.     “The right to exclude is ‘one of the most treasured’ rights of property

  ownership.” Cedar Point, 141 S. Ct. at 2072 (citation omitted). It is not “an empty formality,

  subject to modification at the government’s pleasure. On the contrary, it is a ‘fundamental

  element of the property right,’ that cannot be balanced away.” Id. at 2077 (quoting Kaiser Aetna

  v. United States, 444 U.S. 164, 179-80 (1979)).

          196.     This Court has previously found that “Va. Code § 55.1-306.1 deprives the

  Granos of their property right to exclude broadband equipment...” See Mem. Op. (ECF No. 47),

  at 9.

          197.    Accordingly, the Governor has “appropriate[d] for the enjoyment of third parties

  the owners’ right to exclude.” Cedar Point, 141 S. Ct. at 2072.



                                                    38
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 39 of 43 Pageid#: 419




          198.    The Supreme Court has recently revisited its jurisprudence in this area to observe

  that “the appropriation of an easement constitutes a physical taking.” Id. at 2073

          199.    The Governor’s action “grants a right to invade [private] property. It therefore

  constitutes a per se physical taking.” Cedar Point, 141 S. Ct. at 2080.

          200.   The Governor’s actions effected a physical taking “[o]nce § 55.1-306.1 went into

  effect…” on July 1, 2020. Mem. Op. (ECF No. 47) at 9.

          201.   The Governor’s signing the bill into law has effected a per se taking of the

  Granos’ property rights in violation of the Fifth and Fourteenth Amendments and 42 U.S.C.

  § 1983. See Cedar Point, 141 S. Ct. at 7 (“Whenever a regulation results in a physical

  appropriation of property, a per se taking has occurred.”); at 10 (“The regulation appropriates a

  right to physically invade … It is therefore a per se physical taking.”); at 20 (“Unlike a mere

  trespass, the regulation grants a formal entitlement to physically invade [private property]…

  [and] amounts to simple appropriation of private property.”).

          202.   Because the Statute takes the Plaintiffs’ right to exclude and gives REC or

  “communications providers” a right to access the property without consent or compensation, it

  effects a per se unconstitutional physical taking. Plaintiffs are entitled to declaratory and

  injunctive relief preventing the application or enforcement of Va. Code § 55.1-306.1 against

  them.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, John R. Grano, Jr. and Cynthia Taft Grano, pray that this

  Court enter judgment against the Defendants as follows:

          A.     For an Order, pursuant to 28 U.S.C. § 2201, 42 U.S.C. § 1983 and the Fifth and

  Fourteenth Amendments, as against Governor Northam declaring that:



                                                   39
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 40 of 43 Pageid#: 420




                 i)     On its face, Virginia Code § 55.1-306.1 violates the Fifth and Fourteenth

                        Amendments of the U.S. Constitution by depriving property owners of a

                        vested right to property without due process of law;

                 ii)    Virginia Code § 55.1-306.1, as applied to the Granos, is unconstitutional

                        for the reasons stated under i) and ii); and thus that

                 iii)   The rights transferred to REC pursuant to Virginia Code § 55.1-306.1

                        represent a deprivation of constitutional rights under the color of State law

                        and that it is unconstitutional for REC or any other entity to place

                        broadband and/or communications systems, including fiber-optic cable, on

                        the Granos’ property in reliance upon Virginia Code § 55.1-306.1.

                 iv)    That the Governor has taken state action in violation of the Fifth and

                        Fourteenth Amendments of the U.S. Constitution and 42 U.S.C. § 1983

                        which has deprived property owners of a vested right to property without

                        due process of law.

                 v)     That the Governor has taken state action in violation of the Fifth and

                        Fourteenth Amendments of the U.S. Constitution and 42 U.S.C. § 1983

                        which has effected a physical taking of the Plaintiff’s property.

         B.      For an Order declaring that the Governor has taken state action which impedes a

  valid private contract under Article I, Section 10 of the U.S. Constitution and 42 U.S.C. § 1983.

         C.      Amendments, as against the Commonwealth of Virginia declaring that:

                 i)     On its face, Virginia Code § 55.1-306.1 violates the Fifth and Fourteenth

                        Amendments of the U.S. Constitution by effecting a per se physical

                        taking;



                                                  40
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 41 of 43 Pageid#: 421




                  ii)     On its face, Virginia Code § 55.1-306.1, impedes a valid private contract

                          under Article I, Section 10 of the U.S. Constitution; or in the alternative

                          that

                  iii)    Virginia Code § 55.1-306.1, as applied to the Granos, is unconstitutional

                          for the reasons stated under i) and ii);

                  iv)     The Commonwealth has unconstitutionally impeded a valid private

                          contract in violation of Article I, Section 10 of the U.S. Constitution.

          D.      For an Order, pursuant to 28 U.S.C. § 2201, declaring that the Commonwealth has

  unconstitutionally impeded a valid private contract under Article I, Section 10 of the U.S.

  Constitution and 42 U.S.C. § 1983.

          E.      For an Order, pursuant to 28 U.S.C. § 2201, declaring that, on its face, Virginia

  Code § 55.1-306.1, impedes a valid private contract under Article I, Section 10 of the U.S.

  Constitution;

          F.      For an Order pursuant to 28 U.S.C. § 2202 permanently enjoining the

  Commonwealth and the Governor from enforcing or applying Virginia Code § 55.1-306.1

  against the Plaintiffs or at large;

          G.       For an Order pursuant to 28 U.S.C. § 2202 permanently enjoining REC or any of

  its agents, permittees or assigns or any other entity authorized by Virginia Code § 55.1-306.1

  from laying, operating, or maintaining fiber-optic cable on the Granos’ property without

  obtaining an easement through negotiation or condemnation procedures which provide a

  mechanism for constitutionally mandated just compensation;

          H.      For an Order as against REC declaring that it has unconstitutionally impeded a

  valid private contract in violation of Article I, Section 10 of the U.S. Constitution;



                                                    41
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 42 of 43 Pageid#: 422




         I.      For an award of attorneys’ fees and costs expended on the Plaintiffs’ behalf

  pursuant to 42 U.S.C. §§ 1983 and 1988;

         J.      Any other relief as the nature of the case and furtherance of justice and

  constitutional principles may require.

                                                       Respectfully submitted,

                                                       JOHN R. GRANO, JR.
                                                       CYNTHIA TAFT GRANO



                                                       ______________/s/______________
                                                                Joshua E. Baker

  Joshua E. Baker (VSB No.: 74302)
  jeb@waldoandlyle.com
  Brian G. Kunze (VSB No.: 76948)
  bgk@waldoandlyle.com
  Blake A. Willis (VSB No.: 93854)
  baw@waldoandlyle.com
  WALDO & LYLE, P.C.
  301 W. Freemason Street
  Norfolk, VA 23510
  Telephone: (757) 622-5812
  Facsimile: (757) 622-5815
  Counsel for Plaintiffs, John R. Grano, Jr.
  and Cynthia Taft Grano




                                                  42
Case 3:20-cv-00065-NKM-JCH Document 54 Filed 08/26/21 Page 43 of 43 Pageid#: 423




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that true and exact copies of the foregoing Amended
  Complaint have been served upon the following via the CM/ECF system on this 26th day of
  August, 2021:

         Andrew P. Sherrod
         Elizabeth C. Burneson
         HIRSCHLER FLEISCHER,
         A PROFESSIONAL CORPORATION
         Post Office Box 500
         Richmond, Virginia 23218-0500

         Robert B. McEntee, III
         Assistant Attorney General
         Office of the Attorney General
         COMMONWEALTH OF VIRGINIA
         202 North Ninth Street
         Richmond, Virginia 23219



                                                    __/s/ Joshua E. Baker _______
                                                    Joshua E. Baker (VSB No.: 74302)
                                                    jeb@waldoandlyle.com
                                                    Brian G. Kunze (VSB No.: 76948)
                                                    bgk@waldoandlyle.com
                                                    Blake A. Willis (VSB No.: 93854)
                                                    baw@waldoandlyle.com
                                                    WALDO & LYLE, P.C.
                                                    301 W. Freemason Street
                                                    Norfolk, VA 23510
                                                    Telephone: (757) 622-5812
                                                    Facsimile: (757) 622-5815




                                               43
